            Case 3:20-cr-00463-HZ      Document 24     Filed 03/10/21   Page 1 of 2



Ryan Costello
Assistant Federal Public Defender
Email: ryan_costello@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                          Case No. 3:20-cr-00463-HZ

                                    Plaintiff,     DECLARATION OF
                                                   RYAN COSTELLO IN SUPPORT OF
                       v.                          UNOPPOSED MOTION TO CONTINUE
                                                   TRIAL DATE
PEDRO ALDO RAMOS, JR.,

                                  Defendant.


       I, Ryan Costello, declare:

       1.        I am the attorney appointed to represent Pedro Aldo Ramos, Jr. in the above-

entitled case.

       2.        A jury trial in this case is currently scheduled for April 6, 2021. Mr. Ramos

was arraigned on the indictment on October 8, 2020. This is the second continuance sought

by the defense.

       3.        Mr. Ramos is currently on release and in compliance with the conditions

thereof.

Page 1 DECLARATION OF RYAN COSTELLO IN SUPPORT OF
       UNOPPOSED MOTION TO CONTINUE TRIAL DATE
            Case 3:20-cr-00463-HZ     Document 24     Filed 03/10/21    Page 2 of 2



       4.       Mr. Ramos and the government reached a written deferred prosecution

agreement. Per the agreement, Mr. Ramos respectfully requests that this Court continue the

trial until April 18, 2022, or a date thereafter convenient to the Court to allow Mr. Ramos

sufficient time to complete the written deferred prosecution agreement’s requirements.

       5.       I have discussed Mr. Ramos’s right to a speedy trial with him. Mr. Ramos

agrees to the continuance and knows it will result in excludable delay under the provisions

of 18 U.S.C. § 3161(h)(2) of the Speedy Trial Act. Assistant United States Attorney

Thomas Ratcliffe has no objection to this motion.

       6.       I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge and belief and that this declaration

was executed on March 10, 2021, in Portland, Oregon.


                                           /s/ Ryan Costello
                                           Ryan Costello
                                           Assistant Federal Public Defender




Page 2 DECLARATION OF RYAN COSTELLO IN SUPPORT OF
       UNOPPOSED MOTION TO CONTINUE TRIAL DATE
